Citation Nr: 0912012	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

THE ISSUES

1.  Entitlement to service connection for a low back disorder

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostate cancer.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for leg 
and foot pain.  

5.  Entitlement to service connection for cataracts.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which, in part, denied entitlement for 
service connection for a low back, leg, and foot disorder.

The Veteran presented testimony before the Board in November 
2008. The transcript has been associated with the claims 
folder.

In March 2009 the Board received pertinent medical evidence 
in the form of a December 2008 medical assessment of the 
Veteran prepared by his VA treating clinician. Unfortunately, 
a written waiver of initial RO review was not provided. 38 
C.F.R. §§ 20.800, 20.1304(c) (2008). Accordingly, the Board 
is without jurisdiction to proceed.  The appeal is REMANDED 
to the RO via the AMC. VA will notify the appellant if 
further action is required.


FINDING OF FACT

On November 17, 2008, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his claims to reopen 
the issues of entitlement to service connection for diabetes, 
prostate cancer, and leg and foot pain; as well as the issue 
of entitlement to service connection for cataracts.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant. 38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal of his claims to reopen the issues of 
entitlement to service connection for diabetes, prostate 
cancer, and leg and foot pain; as well as the issue of 
entitlement to service connection for cataracts, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeal to those 
issues is dismissed.


ORDER

The claims to reopen the issues of entitlement to service 
connection for diabetes, prostate cancer, and leg and foot 
pain; as well as the issue of entitlement to service 
connection for cataracts are dismissed.

REMAND

At the November 2008 Travel Board hearing, the Veteran 
testified that in January 1965 he injured his back while 
unloading a truck.  Initially he had a tingling sensation in 
his back.  The next day he went on sick call.  He was treated 
with pain pills light duty, and later returned to his regular 
duty.  The impression was sacroiliac joint strain.  The 
Veteran also believed he reinjured his back a few more times 
in service.  Subsequent to service he reportedly sought 
treatment "on and off," and he currently was treated by the 
VA Medical Center.  

In December 2008 correspondence a VA treating clinician noted 
treating the Veteran since 2002 for several medical problems, 
including back pain.  Several of his problems reportedly were 
of such severity that a great deal of time was not spent 
dealing with his back pain beyond treatment with analgesics.  
The VA clinician noted, however, that he had reviewed records 
from 1964 through 1966 composed of brief record notation 
including at least five separate times when the appellant 
complained of back pain.  Therefore, the clinician had to 
"assume that there is a significant possibility that (the 
appellant's) current chronic back pain is most likely caused 
by or the result of his military service."

While the December 2008 document lacks a diagnosis of a 
chronic back disorder, and while postservice records lack 
evidence of both treatment and a diagnosis of a chronic back 
disorder, given the in-service record of treatment, the 
December 2008 findings, and the fact that the appellant has 
yet to be afforded a formal VA compensation examination, the 
Board finds that the appellant should undergo a comprehensive 
VA examination to determine the etiology and current severity 
and all manifestations of all low back pathology present.

Accordingly, the case is REMANDED for the following action:

1. The RO should invite the Veteran to 
submit any medical evidence which would 
show that any current low back disorder 
is related to his military service.

2. The RO should arrange for a VA 
examination of the Veteran by an 
orthopedist to determine the nature and 
etiology of his low back complaints.  The 
claims folders and a copy of this remand 
must be made available to the examiner 
for review before the examination.  All 
indicated studies, tests and evaluations 
deemed necessary must be performed.  
Following the examination the examiner 
must opine whether it is at least as 
likely as not that any current chronic 
low back disorder began during the 
appellant's active duty service between 
April 1964 to March 1967?  In answering 
this question, the examiner must 
specifically address the import of the 
lack of treatment or diagnoses of any 
back disorder in the post service 
treatment records, including VA treatment 
records from 2002 to the present; and the 
December 2008 VA treating physician's 
opinion that he had "to assume that 
there (was) a significant possibility 
that his current chronic back pain (was) 
most likely caused by or the result of 
his military service."  If the December 
2008 VA treating physician's opinion is 
judged to be speculative, the basis for 
that finding must be explained in detail.  
A complete rationale must be provided for 
each opinion expressed.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2008). In the event that 
the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4. Thereafter, the RO should readjudicate 
the issue on appeal. If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


